 1
                              UNITED STATES DISTRICT COURT
 2                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 3

 4     TRAVIS STULLER and MORGAN
       STULLER,
 5
                              Plaintiffs,
 6
          v.
 7                                                         C19-922 TSZ
       ALBERTSONS COMPANIES INC,
 8     KEHE DISTRIBUTORS LLC, KEHE                         ORDER
       DISTRIBUTORS INC, KEHE
 9     ENTERPRISES LLC, WORLD FINER
       FOODS INC, and WORLD FINER
10     FOODS LLC,

                              Defendants.
11

12             Counsel having advised the Court that this matter has been resolved, docket

13 no. 12, and it appearing that no issue remains for the Court’s determination,

14         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

15 prejudice and without costs. In the event settlement is not perfected, Plaintiff may move

16 to reopen and trial will be scheduled, provided such motion is filed within 60 days of the

17 date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 24th day of October, 2019.

21

22
                                                       A
                                                       Thomas S. Zilly
23                                                     United States District Judge

     ORDER - 1
